DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020, 06/14/2021, 07/19/2021, and 02/23/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/17/2020 are acceptable.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, it appears “a method for producing an inductor for producing the inductor according to claim 2” in line 1 should be --a method for producing an inductor according to claim 2--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same plane" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, applicant should clarify if “a one-side surface” in line 2 is the same as “a one-side surface” in line 4.
Claim 8 recites the limitation "the surroundings" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant should also clarify if “one side” in line 8 is the same as “one-side surface” in claim 4. Furthermore, it’s not clear what’s intended by “a cover insulating layer…disposed at one side in the thickness direction of the wire, the first electrode, and the second electrode” as claimed. For examination purpose, the claim in question is interpreted as an insulating layer covering outer periphery surface of the first and second bumps.
Regarding claim 9, it’s not clear what’s intended by “a second magnetic layer disposed on an other-side surface in the thickness direction of the base insulating layer” as recited in line 4-5. For examination purpose, the limitation in question is interpreted as the base layer and the second magnetic layer being on the same side in relation to the wire. For example, the second magnetic layer and the base layer are both on the bottom side or lower side of the wire. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukio et al. (DE 3908896).
With respect to claim 1, Yukio et al. , hereinafter referred to as “Yukio” teaches an inductor (FIGs. 1-2) comprising: 
a wire 23 having a width (width of wire 23), and 
a first electrode 26 and a second electrode 26 continuous to each of both ends of the wire, wherein 
the wire, the first electrode, and the second electrode are present on the same plane; 
the plane area (area on with first electrode is disposed) of the first electrode and the plane area (area on with the second electrode is disposed) of the second electrode are a square value or more of the width; 
an area (area taking by wire 23) in which the wire is disposed is positioned between the first electrode and the second electrode (by visual inspection, the present invention and Sasamori teaches similar electrode structure and wire);
the area has a length (horizontal length) in a longitudinal direction equal to a length (length between electrodes) between the first electrode and the second electrode along a facing direction of the first electrode and the second electrode, and a length (length of front and back) in a short-length direction in a direction perpendicular to the longitudinal direction;
the length in the longitudinal direction is 1.5 times or more of the length in the short-length direction (by visual inspection) (para. [0019]).
With respect to claim 2, Yukio teaches the inductor according to claim 1 further comprising: 
a magnetic layer 25 covering a one-side surface in a thickness direction of the wire (para. [0020]). 
With respect to claim 9, best understood in view of 35 USC 112(b) rejection, Yukio teaches the inductor according to claim 1 further comprising: 
a base insulating layer (middle layer 27) disposed on an other-side surface in the thickness direction of the wire and 
a second magnetic layer (uppermost or lowermost layer 27) disposed on an other-side surface in the thickness direction of the base insulating layer (para. [0022]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yukio, as applied to claim 2 above, in view of Ishiguro (U.S. Patent No. 6,042,899).
With respect to claim 3, Yukio teaches the inductor according to claim 2. Yukio does not expressly teach the magnetic layer has a thickness of 500 μm or less.
Ishiguro teaches an inductor (FIGs. 4A-4B), wherein
the magnetic layer (upper magnetic layer 13’) has a thickness of 500 μm or less (col. 3, lines 38-42). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic layer thickness as taught by Ishiguro to the inductor of Sasamori in view of Kubik to provide the required flux path.

Claims 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yukio, as applied to claim 2 above, in view of Ohkubo et al. (U.S. PG. Pub. No. 2014/0077914 A1).
With respect to claim 4, Yukio teaches the inductor according to claim 2. Yukio does not expressly teach 
a first bump disposed on a one-side surface in the thickness direction of the first electrode and 
a second bump disposed on a one-side surface in the thickness direction of the second electrode.
Best understood in view of 35 USC 112(b) rejection, Ohkubo et al., hereinafter referred to as “Ohkubo,” teaches an inductor 1 (Fig. 1) comprising:
a first bump 25a or 25b disposed on a one-side surface (upper surface) in the thickness direction (vertical direction) of the first electrode  11a or 11b and 
a second bump (the other of bump 25a or 25b) disposed on a one-side surface in the thickness direction of the second electrode (the other of electrode 11a or 11b) (paras. [0045] and [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second bumps as taught by Ohkubo to the inductor of Yukio to provide the required mounting strength (para. [0047]).
With respect to claim 5, Yukio in view of Ohkubo teaches the inductor according to claim 4, wherein 
a ratio of the plane area BS1 of the first bump to the plane area S1 of the first electrode is 70% or more, and 
a ratio of the plane area BS2 of the second bump to the plane area S2 of the second electrode is 70% or more (Ohkubo, see FIG. 1, para. [0045]).
With respect to claim 6, Yukio in view of Ohkubo teaches the inductor according to claim 4, wherein 
a length in the thickness direction of the first bump and the second bump is longer than a thickness of the magnetic layer 22a (Ohkubo, para. [0045]).
With respect to claim 8, best understood in view of 35 USC 112(b) rejection, Yukio in view of Ohkubo teaches the inductor according to claim 4 further comprising: 
a cover insulating layer 21a covering the surroundings of the first bump and the second bump and disposed at one side in the thickness direction of the wire, the first electrode, and the second electrode (Ohkubo, para. [0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yukio in view of Ohkubo, as applied to claim 4 above, and further in view of Ishimoto et al. (U.S. PG. Pub. No. 2010/0182116 A1).
With respect to claim 7, Yukio in view of Ohkubo teaches the inductor according to claim 4. Yukio in view of Ohkubo does not expressly teach 
the first bump and the second bump are disposed with a gap of 0.1 μm or more to the magnetic layer in a plane direction.
Ishimoto et al., hereinafter referred to as “Ishimoto,” teaches an inductor (FIG. 1) wherein
the first electrode and the second electrode are disposed with a gap (space between magnetic layer 9A and first and second electrodes 6AA and 6BB) to the magnetic layer in a plane direction (horizontal direction) (paras. [0044] and [0058]). The thickness 6A of coil 6 is 10 um or more (para. [0068]). Therefore, as seen in FIG. 1, the gap or spacing between magnetic layer 9A and electrodes 6AA and 6BB would be more than 10 um. Accordingly, the incorporation of the gap of spacing between the magnetic layer 9A and the electrodes 6AA and 6BB of Ishimoto to the inductor of Yukio in view of Ohkubo would result in “the first bump and the second bump are disposed with a gap of 0.1 μm or more to the magnetic layer in a plane direction” as claimed. As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gap as taught by Ishimoto to the inductor of Yukio in view of Ohkubo to provide the required inductance (para. [0069]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yukio, as applied to claim 2 above, in view of Ohkubo et al. (U.S. PG. Pub. No. 2014/0009254 A1, hereinafter “Ohkubo’254”).
With respect to claim 10, Yukio teaches the a method for producing an inductor 
producing a plurality of units each including one wire, one first electrode, and one second electrode along one direction in a plane direction; 
disposing a long-length magnetic sheet being long in the one direction with respect to the plurality of units so as to collectively cover one-side surfaces in a thickness direction of the plurality of wires in the plurality of units to form magnetic layers from the magnetic sheet; and
cutting the magnetic layers along a direction crossing the one direction to singulate the plurality of units.
However, the method claim limitations in claim 10 depends from a product claim 2. Therefore, the method limitations in claim 10 is considered “product-by-process” limitations, and the method limitations do not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
Nonetheless, Ohkubo’254 teaches a method for producing an inductor (FIGs. 15-20) comprising:
producing a plurality of units each including one wire, one first electrode, and one second electrode along one direction in a plane direction; 
disposing a long-length magnetic sheet being long in the one direction with respect to the plurality of units so as to collectively cover one-side surfaces in a thickness direction of the plurality of wires in the plurality of units to form magnetic layers from the magnetic sheet; and
cutting the magnetic layers along a direction crossing the one direction to singulate the plurality of units (paras. [0147], [0155], [0161], [0164]-[0165], and [0167]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method for producing an inductor as taught by Ohkubo’254 to the method of Yukio to provide mass production (para. [0147]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837